 
 
I 
111th CONGRESS
2d Session
H. R. 6186 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2010 
Mr. Posey introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Congressional Budget Act of 1974 to establish discretionary and mandatory deficit reduction accounts. 
 
 
1.Short titleThis Act may be cited as the Cutting Earmarks And Savings Enforcement (CEASE) Act. 
2.Establishment of Discretionary Deficit Reduction Account 
(a)Discretionary deficit reduction AccountTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following new section: 
 
316.Discretionary Deficit Reduction Account 
(a)Establishment of AccountThe chairman of the Committee on the Budget of the House of Representatives and of the Senate shall each maintain an account to be known as the deficit reduction Discretionary Account. The Account shall be divided into entries corresponding to the subcommittees of the Committee on Appropriations of that House and each entry shall consist of the deficit reduction Balance.  
(b)ComponentsEach entry shall consist only of amounts credited to it under subsection (c). No entry of a negative amount shall be made.  
(c)Crediting of Amounts to Account 
(1) 
(A)Whenever a Member or Senator, as the case may be, offers an amendment to an appropriation bill to reduce new budget authority in any account, that Member or Senator may state the portion of such reduction that shall be credited to—  
(i)the deficit reduction Balance;  
(ii)used to offset an increase in new budget authority in any other account; or  
(iii)allowed to remain within the applicable section 302(b) suballocation. 
(B)Whenever a Member or Senator, as the case may be, offers an amendment to an appropriation bill dedicated to deficit reduction, the amount of new budget authority so dedicated shall be credited to the deficit reduction Balance.  
(2)If no such statement is made under paragraph (1)(A), the amount of reduction in new budget authority resulting from the amendment shall be credited to the deficit reduction Balance, as applicable, if the amendment is agreed to.  
(3)Except as provided by paragraph (4), the chairman of the Committee on the Budget of the House of Representatives or Senate shall, upon the engrossment of any appropriation bill by that House, credit to the applicable entry balances amounts of new budget authority and outlays equal to the net amounts of reductions in budget authority and in outlays resulting from amendments agreed to by that House to that bill plus the amounts of earmarks dedicated to deficit reduction (whether offered as an amendment to the bill or included in the chairman’s mark of the bill at the request of a Member of that House) agreed to by that House to that bill.  
(4)When computing the net amounts of reductions in new budget authority and in outlays and the amounts of earmarks dedicated to deficit reduction resulting from amendments agreed to by the House of Representatives or Senate to an appropriation bill and the amounts of earmarks dedicated to deficit reduction that were included in the chairman’s mark of the bill, the chairman of the Committee on the Budget of that House shall only count those portions of such amendments agreed to that were so designated by the Members offering such amendments as amounts to be credited to the deficit reduction Balance plus the amounts of earmarks dedicated to deficit reduction (whether offered as an amendment to the bill or included in the chairman’s mark of the bill at the request of a Member of that House), or that fall within paragraph (2).  
(5)The chairman of the Committee on the Budget of the House of Representatives and of the Senate shall each maintain a running tally of the amendments adopted reflecting increases and decreases of budget authority in the bill as reported to its House. This tally shall be available to Members or Senators during consideration of any bill by that House.  
(d)Calculation of Savings in Deficit Reduction Accounts in the House of Representatives and Senate 
(1)For the purposes of enforcing section 302(a), upon the engrossment of any appropriation bill by the House of Representatives or Senate, as applicable, the amount of budget authority and outlays calculated pursuant to subsection (c)(3) shall be counted against the 302(a) allocation provided to the Committee on Appropriations as if the amount calculated pursuant to subsection (c)(3) was included in the bill just engrossed.  
(2)For purposes of enforcing section 302(b), upon the engrossment of any appropriation bill by the House of Representatives or Senate, as applicable, the 302(b) allocation provided to the subcommittee for the bill just engrossed shall be deemed to have been reduced by the amount of budget authority and outlays calculated, pursuant to subsection (c)(3).  
(e)DefinitionAs used in this section, the term appropriation bill means any general or special appropriation bill, and any bill or joint resolution making supplemental, deficiency, or continuing appropriations through the end of fiscal year 2011 or any subsequent fiscal year, as the case may be. .  
3.Establishment of Mandatory Deficit Reduction AccountTitle III of the Congressional Budget Act of 1974 (as amended by section 2) is further amended by adding at the end the following new section: 
 
317.Mandatory Deficit Reduction Account 
(a)Establishment of AccountThe chairman of the Committee on the Budget of the House of Representatives and of the Senate shall each maintain an account to be known as the deficit reduction Mandatory Account. The Account shall be divided into entries corresponding to the House of Representatives or Senate committees, as applicable, that received allocations under section 302(a) in the most recently adopted joint resolution on the budget, except that it shall not include the Committee on Appropriations of that House and each entry shall consist of the First Year deficit reduction Account and the Five Year deficit reduction Account or the period covered by the resolution on the budget for that fiscal year, as applicable.  
(b)ComponentsEach entry shall consist only of amounts credited to it under subsection (c). No entry of a negative amount shall be made.  
(c)Calculation of Account Savings in House and SenateFor the purposes of enforcing section 302(a), upon the engrossment of any bill, other than an appropriation bill, by the House of Representatives or Senate, as applicable, the amount of budget authority and outlays calculated pursuant to subsection (d)(3) shall be counted against the 302(a) allocation provided to the applicable committee or committees of that House which reported the bill as if the amount calculated pursuant to subsection (d)(3) was included in the bill just engrossed.  
(d)Crediting of Amounts to Account 
(1)Whenever a Member or Senator, as the case may be, offers an amendment to a bill that reduces the amount of mandatory budget authority provided either under current law or proposed to be provided by the bill under consideration, that Member or Senator may state the portion of such reduction achieved in the first year covered by the most recently adopted joint resolution on the budget and in addition the portion of such reduction achieved in the first five years covered by the most recently adopted joint resolution on the budget that shall be credited to the First Year deficit reduction Balance and the Five Year deficit reduction Balance, as applicable, if the amendment is agreed to.  
(2)Except as provided by paragraph (3), the chairman of the Committee on the Budget of the House of Representatives or Senate, as applicable, shall, upon the engrossment of any bill, other than an appropriation bill, by the House of Representatives or Senate, as applicable, credit to the applicable entry balances amounts of new budget authority and outlays equal to the net amounts of reductions in budget authority and in outlays resulting from amendments agreed to by that House to that bill.  
(3)When computing the net amounts of reductions in budget authority and in outlays resulting from amendments agreed to by the House of Representatives or Senate, as applicable, to a bill, the chairman of the Committee on the Budget of that House shall only count those portions of such amendments agreed to that were so designated by the Members or Senators offering such amendments as amounts to be credited to the First Year deficit reduction Balance and the Five-Year deficit reduction Balance, or that fall within paragraph (2).  
(4)The chairman of the Committee on the Budget of the House of Representatives and of the Senate shall each maintain a running tally of the amendments adopted reflecting increases and decreases of budget authority in the bill as reported to its House. This tally shall be available to Members or Senators during consideration of any bill by that House.  
(e)DefinitionAs used in this section, the term appropriation bill means any general or special appropriation bill, and any bill or joint resolution making supplemental, deficiency, or continuing appropriations through the end of fiscal year 2011 or any subsequent fiscal year, as the case may be. .  
4.Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following new items: 
 
 
Sec. 316. Discretionary deficit reduction account. 
Sec. 317. Mandatory deficit reduction account.  .  
 
